Mr. Justice Scott delivered the opinion of the court: It is first urged that the court erred in refusing to direct a verdict for appellant. A consideration of the evidence in the cause, the substance of which may be found in the foregoing statement, leads us to conclude that this assignment is without merit. It is true that the evidence fails to show that the city was responsible for the use of the apron in the first instance. The apron in question had been used as a continuation of the sidewalk for so many years that the jury were warranted in concluding that the city was bound by the lapse of time to know that it was being used as a part of the sidewalk, and if the city had that knowledge, and having that knowledge permitted the apron to remain in place after the expiration of a reasonable time for removing the same, it is wholly immaterial whether it was placed there in the first instance by the city or by private individuals. City of Bloomington v. Bay, 42 Ill. 503; Village of Marscilles v. Howland, 124 id. 547; Hogan v. City of Chicago, 168 id. 551. The action of the court in permitting counsel for appellee to ask certain questions in cross-examining appellant’s witnesses Eck and Schurtz, designed to test their memories and powers of observation, is complained of. We are of the opinion that there was no abuse of discretion by the court in this regard. In the trial of the case a controversy arose as to whether or not a street lamp, located twenty-five or thirty feet from the apron in question, was burning at the time of the accident. A police officer by the name of McGrath examined the apron several hours after appellee received his injury, and testified that at the time of such examination the street light was burning. He was then asked, “How bright was it ?” In answer to this he made several responses which the court seems to have regarded as expressions of opinion, and which, upon successive motions made by counsel for appellee, were stricken out, and it is said that this action of the court was improper. Thereafter, however, the witness was permitted to state that he could see the apron as plainly as he could, at the time of testifying, see a book on the judge’s desk that was lying directly under an incandescent light. We think this cured the error, if any, in striking out the earlier answers. It was, in any event, a matter of indifference whether the lamp was burning at the time the policeman examined the apron, except in so far as it was important to show that there was then light sufficient to enable him to inspect the apron. No other questions are presented .for our consideration by the brief and argument for the city. The judgment of the Appellate Court will be affirmed. Judgment affirmed.